DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 
Claim Objections
Claims 4, 8-9, and 13 are objected to because of the following informalities: 
Claim 4 recites “thecounting” which should read –the counting-- 
Claim 8 recites “thegenerated” which should read –the generated--
Claim 9 recites “ofinterest” which should read –of interest--  
Claim 13 recites “to which a contrast agent is”. Examiner believes this is mean to read --to which a contrast agent is administered—based on previously presented claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claims 1 and 13 recite the limitation “determining whether the histogram has local maximum value or not”. A person having ordinary skill in the art would not have recognized that the inventor was in possession of the claimed invention at the original time of filing because no examples of the local maximum value nor how to determine the existence of a local maximum value has been provided by the original specification. While there is literal support for the limitation on page 20 of applicant’s specification, the specification fails to sufficiently identify how to determine whether or not the histogram has a local maximum value.  
Claim 3 recites “analyze the dynamics of the contrast agent based on the representative value”. This limitation appears to refer to a second determination method separate from the first determination method using the local maximum value in a histogram (See pgs. 20-21 of applicant’s specification). The two determination methods are not disclosed as being useable together for analyzing the same dynamics, thus a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim 4 recites the limitation “analyze the dynamics of the contrast agent based on a result of the counting”. This limitation appears to refer to a third determination method separate from the first determination method using the local maximum value in a histogram (See pgs. 20-22 of applicant’s specification). The two determination methods are not disclosed as being useable together for analyzing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation “determine whether the histogram has a local maximum value or not, and determine whether an inflow of the contrast agent into the region of interest is completed or not, depending on presence or absence of the local maximum value in the histogram”. It is unclear what is meant by the limitation in view of the 112(a) interpretation above. Furthermore, It appears that all histograms would have a local maximum value, therefore, it is unclear how to determine if the histogram has a local maximum value. Finally, there is no instance where there would be an absence of the local maximum value, thus, it is unclear how to determine if the inflow is complete depending on an absence of the local maximum.  For examination purpose, it has been interpreted that any maximum value which is present in the histogram may be used to determine whether an inflow of the contrast agent into the region of interest is completed or not.

Claim 3 recites the limitation “analyze the dynamics of the contrast agent based on the representative value” line 5. It is unclear if this is the same analysis of dynamics of claim 1 and if so it is not clear how the dynamics are analyzed based on the representative value and by generating a histogram on pixel values. For examination purposes, it has been interpreted to be a different analysis of dynamics.
Claim 4 recites the limitation “analyze the dynamics of the contrast agent based on the counting” line 6. It is unclear if this is the same analysis of dynamics of claim 1 and if so it is not clear how the dynamics are analyzed based on the representative value and by generating a histogram on pixel values. For examination purposes, it has been interpreted to be a different analysis of dynamics.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik (US 20120203112 A1) in view of Fujiwara et al. (US 20090030322 A1), hereinafter Fujiwara 
Regarding claims 1 and 13,
Lazebnik teaches an ultrasonic diagnostic apparatus (at least fig. 3 (10)) and controlling method comprising: 
A transmission/reception circuit (at least fig. 3 (12, 14, and 16)) configured to repeatedly perform ultrasonic scanning to acquire image data ([0007] which discloses ultrasound frame data (i.e. image data) of an object (at least fig. 1 (30) and corresponding disclosure) to which a contrast agent is administered (Abstract which discloses contrast agent imaging and [0002] which discloses contrast agents are administered to the subject). 
And processing circuitry (at least fig. 3 (18 and 20)) configured to analyze dynamics of the contrast agent in a region of interest in the object based on the image data acquired by the ultrasonic scanning ([0065] which discloses analyzing contrast agent information (such as a rate or amount of change based on contrast agent response acquired at the different times),10 
wherein the transmission/reception circuit (14) performs the ultrasonic scanning at a frame rate or at a second frame rate lower than the first frame rate according to the phase of the contrast agent ([0040] which discloses the frame rate is 25-35 frames per second in the arterial phase and the frame rate is 5-10 frames per second in the portal phase). 
Fujiwara, in a similar field of endeavor involving ultrasonic monitoring of contrast agents, teaches a processing circuitry (at least fig. 1 (108) and corresponding disclosure) configured to:
analyze dynamics of a contrast agent in a region of interest in an object by generating a histogram (at least fig. 10 (C) and corresponding disclosure) on pixel values in the region of interest based on image data acquired by ultrasonic scanning (at least fig. 2 which depicts a contrast agent 
Determine whether the histogram has a local maximum value or not (at least fig. 9 (S904) which discloses determining if the pixel value at which number of pixels exceeds a threshold value is existent in difference histogram. Examiner notes this pixel value is a local maximum value since it would appear to correspond to a value which refers to a maximum (i.e. exceeds a threshold)), and 
Determine whether an inflow of the contrast agent into the region of interest is completed or not, depending on presence or absence of the local maximum value in the histogram (At least fig. 9 (S905) which discloses generating a brightness change detection signal if the pixel value (i.e. local maximum value) exists. [0013] which discloses the brightness change detecting device sets timing for the brightness change to the inflow timing. Examiner notes the presence of the local maximum (i.e. pixel value) would indicate inflow has started, thus determines inflow is not completed). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik to include generating a histogram on pixel values as taught by Fujiwara in order to further enhance the contrast analysis by determining a start time of inflow. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	Examiner notes the in the modified system the inflow of Fujiwara would appear to correspond to the portal phase of Lazebnik since the contrast agents are beginning to inflow into the region of interest i.e. organ/tissue, thus the system of Lazebnik scans at the first rate according to the presence of the local maximum value as taught by Fujiwara. 
	The modified system would perform the method of claim 13.

Regarding claim 3,
Lazebnik, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the processing circuitry (108) is configured to: 
calculate a representative value (at least fig. 10 (C) and corresponding disclosure. Examiner notes the frequency/number of pixels has been interpreted as a representative value) of pixel values in the region of interest based on the image data; and 
Analyze the dynamics of the contrast agent based on the representative value (at least fig. 9 which depicts determining a pixel value at which the number of pixels (i.e. representative value) exceeds a threshold value is existent. Examiner notes fig. 9 depicts a contrast inflow start detecting process, thus the dynamics (i.e. inflow start detection) of the contrast agent is based on the representative value).
	 
Regarding claim 5, 
Lazebnik discloses the elements of claim 1 as previously stated. Lazebnik further discloses wherein:
The processing circuitry (18 and 20) is configured to analyze, based on the image data, at least whether the region of interest ([0028] which discloses comparison of frames occurs at a region of interest) is in a state where the contrast agent is in an inflow process ([0040] which discloses greater differences between frames when in the arterial phase and [0034] which discloses the arterial phase is when the contrast agent is rapidly flowing to a region. Examiner notes the arterial phase has been interpreted as the inflow process) or an inflow of the contrast agent is completed ([0040] which discloses the change between frames is less than the arterial and [0034] which discloses the portal phase when the contrast agent is perfused into smaller vessels into tissues/organs. Examiner notes this occurs when the in-flow phase is completed); and 


Regarding claim 10,
Lazebnik discloses the elements of claim 1 as previously stated. Lazebnik further discloses wherein, when the transmission/reception circuit changes the frame rate, the processing circuitry (18 and 20) is configured to display information to notify a user that the frame rate has been changed ([0074] which discloses the frame rates are displayed) on a display (at least fig. 3 (22). Examiner notes that when the frame rate changes it would necessarily notify the user that the frame rate has been changed by displaying the new frame rate)

Regarding claim 12,
Lazebnik discloses the elements of claim 5 as previously stated. Lazebnik further discloses wherein the processing circuitry is configured to determine that the contrast agent is in an inflow process during an arterial predominant phase ([0034] which discloses the rapid flow to a region (inflow) during the arterial phase and [0040] which discloses determining greater differences between frames in the arterial phase), and determine that the inflow of the contrast agent is completed when transitioning from an arterial predominant phase to a portal predominant phase ([0034] which discloses the contrast agent is then perfused in smaller vessels and arteries into tissues or organs and [0040] which discloses the change between frames is less in the portal phase).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik and Fujiwara as applied to claim 1 above and further in view of Dmitrieva et al. (US 20110254842 A1), hereinafter Dmitrieva.
Lazebnik, as modified, teaches the elements of claim 1 as previously stated. Lazebnik further teaches wherein the processing circuitry (18 and 20) is configured to: set the region of interest in an image generated based on the image data ([0028] which discloses determining (setting) the region of interest automatically)
Lazebnik fails to explicitly teach counting a number of pixels in the region of interest having pixel values equal to or larger than a predetermined value based on the image data; and 
analyzing the dynamics of the contrast agent based on a result of the counting. 
Dmitrieva, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches wherein a processing circuitry (at least fig. 1 (140)) is configured to: set the region of interest in an image generated based on the image data (at least fig. 4 (420) and corresponding disclosure), 
count a number of voxels in the region of interest having voxel values larger than a predetermined value based on the image data (at least fig. 4 (470) and corresponding disclosure. [0049] which discloses calculating a Contrast Index (CI) by setting an intensity threshold and determining a percentage of voxels within the region of interest which have an intensity value greater than an intensity value) ; 
and analyze the dynamics of the contrast agent based on a result of the counting ([0047] which discloses quantifying the amount of contrast present in the image data and the quantification is expressed as the contrast index (CI)).
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik and Fujiwara as applied to claim 5 above, and further in view of Arditi et al. (US 20080228080 A1), hereinafter Arditi
Regarding claim 6,
Lazebnik teaches the elements of claim 5 as previously stated. Lazebnik further teaches switching to the first frame rate when in the inflow process ([0040] which discloses increasing/setting the frame rate when in the arterial phase (inflow process)). 
Lazebnik fails to explicitly teach wherein wherein, when executing a flash for sweeping out bubbles of the contrast agent in a scanning area while performing the ultrasonic scanning at the second frame rate, the transmission/reception circuit is configured to perform the ultrasonic scanning at the first frame rate by switching from the second rate as the flash is executed. 
Arditi, in a similar field of endeavor involving contrast enhance ultrasound imaging, teaches executing a flash for sweeping out bubbles of the contrast agent in a scanning area (at least fig. 1 (120) and corresponding disclosure) while performing ultrasonic scanning when the inflow of the contrast agent is completed ([0053] which discloses waiting until the contrast agent has filled the scanning area (i.e. after inflow) to apply one or more flashes in order to destruct (sweep out) microbubbles). 
Arditi further teaches that following the flash, an inflow of the contrast agent into the scanning area occurs ([0053] which discloses a flash applied to cause destruction followed by replenishment (i.e. inflow) of the contrast agent).

Examiner notes that in the modified system, the ultrasonic scanning of Arditi would be at the second frame rate of Lazebnik since the inflow of the contrast agent is completed when the flash is applied. Examiner further notes that when the modified system of Lazebnik recognizes an inflow (replenishment) of the contrast agent, it would switch from the second frame rate to the first (i.e. frame rate during inflow).
It would have been further obvious to have modified the system to switch from the second rate to the first rate as the flash is executed in preparation for the inflow of bubbles caused by the flash. 

Regarding claim 7,
Lazebnik, as modified, teaches the elements of claim 6 as previously stated. Lazebnik, as modified, further teaches after switching to the first frame rate with the execution of the flash, when the inflow of the contrast agent in the region of interest is analyzed as being completed by the processing circuitry, the transmission/reception circuit is configured to perform the ultrasonic scanning at the second rate by switching from the first frame rate ([0040] which discloses in the portal phase (i.e. when the inflow of the contrast agent (i.e. arterial phase) is analyzed as being completed by the processing circuitry, the frame rate is set to a lower level (e.g. 5-10 frames per second)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik and Fujiwara as applied to claim 1 above and further in view of Lee et al. (US 20090187106 A1), hereinafter Lee.

Lazebnik, as modified, fails to explicitly teach the details of a maximum intensity projection. 
Nonetheless Lee, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches a processing circuitry (at least fig. 1 (18)) configured to  generate a maximum intensity projection image (abstract which discloses an image from the combination of the frames is formed and [0003] which discloses a combination is maximum intensity holding (maximum intensity projection)) 
Lee further teaches processing circuitry (18) is configured to generate maximum intensity projection information by holding a highest value of a pixel value for each pixel in a region of interest based on the image data repeatedly acquired by ultrasonic scanning ([0057] which discloses a maximum data with respect to data (e.g. PI of fig. 4. Examiner notes PI is a pixel) of the selected frames is selected (held) for each spatial location (pixel) of the region of interest); and 
Generate an image of the region of interest using the highest value of the pixel value and display the generated image on a display (at least fig. 1 (22)) ([0036] which discloses displaying the MIP image) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik, as currently modified, to include maximum intensity projection as taught by Lee in order to visualize the high luminance contrast over time ([0003]). Such a modification amounts to merely a simple substitution of one known maximum intensity projection for another rendering the claim obvious (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik, Fujiwara, and Arditi as applied to claim 6 above and further in view of Lee and Takagi et al. (US 20130090557 A1), hereinafter Takagi.

Lazebnik, as modified, fails to explicitly teach the details of a maximum intensity projection. 
Nonetheless Lee, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches a processing circuitry (at least fig. 1 (18)) configured to  generate maximum intensity projection image (abstract which discloses an image from the combination of the frames is formed and [0003] which discloses a combination is maximum intensity holding (maximum intensity projection)) 
Lee further teaches processing circuitry (18) is configured to generate maximum intensity projection information by holding a highest value of a pixel value for each pixel in a region of interest based on the image data repeatedly acquired by ultrasonic scanning ([0057] which discloses a maximum data with respect to data (e.g. PI of fig. 4. Examiner notes PI is a pixel) of the selected frames is selected (held) for each spatial location (pixel) of the region of interest); and 
Generate an image of the region of interest using the highest value of the pixel value and display the generated image on a display (at least fig. 1 (22)) ([0036] which discloses displaying the MIP image) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik, as currently modified to include maximum intensity projection as taught by Lee in order to visualize the high luminance contrast over time ([0003]). Such a modification amounts to merely a simple substitution of one known maximum intensity projection for another rendering the claim obvious (MPEP 2143).
	
	The modified system does not explicitly teach wherein the processing circuitry is configured to reset the highest value of the pixel value held for each pixel in the region of interest, when the flash is executed, however, it would have been obvious to a person having ordinary skill in the art before the 

	Nonetheless, Takagi, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches performing maximum intensity holding (maximum intensity projection) after executing a flash to sweep out contrast agent ([0005] which discloses flash replenishment imaging is used to produce a high sound pressure in order to destroy contrast agent and observing, via maximum intensity holding (maximum intensity projection), the sight of interest as contrast agent flows into it again). 
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik, as currently modified, to include resetting the highest value of the pixel value held for each pixel in order to generate a maximum intensity projection for the second inflow of the contrast agent into the region of interest as taught by Takagi ([0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik and Fujiwara as applied to claim 1 above and further in view of Mine et al. (US 20180008232 A1), hereinafter Mine.
Lazebnik, as modified, teaches the elements of claim 1 as previously stated. Lazebnik further teaches wherein the processing circuitry (18 and 20) is configured to make a memory store the image data acquired by the ultrasonic scanning ([0045] which discloses a separate memory provided for storing frames of data). 

Mine, in a similar field of endeavor involving ultrasound control, teaches wherein a processing circuitry (at least fig. 1 (10)) is configured to make a memory (at least fig. 1 (18)) store image data acquired by ultrasonic scanning ([0080] which discloses the memory 18 stores the image data) ,  and each time a transmission/reception circuit (at least fig. 1 (11 and 12)) changes the frame rate, make the memory store the image data in a different file ([0080] which discloses storing the operation information of the ultrasonic apparatus with the image data and [0081] which discloses operation information includes change of an image quality and an image quality includes the frame rate. Examiner notes that in an instance where the operation information (e.g. frame rate) changes the processing circuitry would store the image data in a file, which includes the new operation information). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik, as currently modified, to include making the memory store image data in a different file when the frame rate changes in order to separately analyze the sets of image data corresponding to different contrast flow phases (e.g. arterial and portal). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 been considered but are moot in view of the new grounds of rejection necessitated by amendment. 
Applicant's arguments filed 04/09/2021 with respect to the histogram of Fujiwara have been fully considered but they are not persuasive. For example, applicant argues, Fujiwara neither discloses nor suggests the above technical features (b) to (d), as recited in amended claims 1 and 13. Examiner respectfully disagrees in that the histogram of fig. 10 (C) of Fujiwara is used to determine the existence . 
New 112(a) and 112(b) rejections necessitated by amendment. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793